Citation Nr: 0110486	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  00-06 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for blisters on both 
feet.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for a sinus disability.

5.  Entitlement to service connection for hepatitis C.  

6.  Entitlement to service connection for a scar on the right 
shoulder.  

7.  Entitlement to service connection for bilateral pes 
planus, 3rd degree.  

8.  Entitlement to service connection for venereal disease.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active service from April 1960 to May 1963.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions by the Houston Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

The appellant has been repeatedly unable to report for 
scheduled hearings before traveling members of the Board due 
to his incarceration.  As he reportedly is not scheduled for 
release from prison for years, and since he has been unable 
to make arrangements to attend the hearings scheduled at his 
request in the past, his latest request for reschedule of a 
travel board hearing was denied in March 2001 by a Deputy 
Vice Chairman of the Board.  


REMAND

As noted above, the appellant served in peacetime from April 
1960 to May 1963, and while he served overseas in Europe 
during such time, he never served in Vietnam and never 
engaged in combat with the enemy (see 38 C.F.R. 
§ 3.304(d)&(f)).  He is now incarcerated with the Texas 
Department of Criminal Justice (TDJC); it is reported that he 
will remain in that status until at least December 2003.  

During service, the appellant was punished for numerous 
disciplinary problems, ranging from AWOL, possessing alcohol 
in the barracks, assault, and disrespect to military 
superiors.  Psychiatric evaluation in November 1962 resulted 
in no psychiatric diagnosis, but it was concluded that 
further rehabilitative efforts would be fruitless.  On 
separation from active service, he was issued a general 
discharge "under honorable conditions." 

The appellant was treated in the psychiatric unit of his TDJC 
infirmary from October to December 1999 for complaints of 
alleged "flashbacks" to his "Viet Nam experiences" and of 
survivor guilt and stress after all the members of his unit 
were killed after he returned to the United States.  The 
treating medical professionals at the prison infirmary had no 
access to the appellant's service records and were unaware 
that the stressor events, described by him, were untrue and 
never happened.  Nevertheless, they were very suspicious of 
his story.  

It was noted, for example, that the appellant's participation 
in therapy sessions markedly decreased whenever specific 
information concerning his claimed stressors was requested, 
and that he was persistently unable to explain why he was 
unable to work through his guilt, etc.  He was unable to 
identify any individual in his unit by name, although he 
claimed that they were all close friends.  He was also unable 
to tell his treating medical professionals how many friends 
were killed in Vietnam.  On December 2, 1999, it was reported 
that "[w]hile PTSD may be valid[,] it is the belief of this 
'psych' that there are other issues [he] is not willing or 
unable to discuss."  Psychological testing of the appellant 
indicated that there was no significant pathology, and that 
he was faking or exaggerating his symptoms.  Finally, it was 
reported on December 27, 1999 that no Axis I symptoms were 
displayed, and there was no Axis I diagnosis.  

Subsequently, the appellant denied that he ever said that he 
personally went to Vietnam (although extensive clinical 
records indicate otherwise), only that his company and 
friends went there and got killed there (see appellant's 
notice of disagreement on VA Form 21-4138, dated February 6, 
2000).  The RO has made no attempt to verify the latest 
version of his claimed stressors.  Instead, the RO has denied 
the claim seeking service connection for PTSD on the grounds 
that no "valid" diagnosis of PTSD exists (see statement of 
the case issued in February 2000).  It is not specified 
whether this denial was on the basis of a failure to submit a 
well-grounded claim (i.e., no current disability shown), but 
it seems that this was, most likely, the legal underpinning 
for the RO's action.  

Furthermore, the appellant has never been accorded a VA 
psychiatric examination, nor has the RO obtained and reviewed 
the appellant's subsequent (i.e., after December 1999) 
treatment records from the TDJC, although the appellant has 
specifically requested that both be accomplished (see 
appellant's notice of disagreement on VA Form 21-4138, dated 
February 6, 2000).  Under the Veterans' Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), VA is justified in withholding such assistance to a 
claimant in developing the evidentiary record supporting a 
claim only if "no reasonable possibility exists" that such 
assistance would aid in substantiating the claim (id. (to be 
codified at 38 U.S.C. § 5103A)).  It cannot be said that this 
stringent and very narrow exception has been satisfied in the 
present case.  Accordingly, further evidentiary development 
with respect to the claim seeking service connection for PTSD 
is required.  

All of the other claims listed on the cover page of this 
decision clearly appear to have been denied by the RO as not 
well grounded, which was the controlling legal criterion at 
the time.  

As previously mentioned, in November 2000, VCAA became law.  
Among other things, it abolishes the threshold requirement 
for a well-grounded claim and establishes new criteria and 
procedures for VA's duty to assist claimants in the 
development of the evidence necessary to substantiate their 
claims.  Id.  As the RO has not yet considered whether any 
additional notification or development is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a final decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (July 1992)(published at 57 Fed. Reg. 49,747 
(1992)).  

Accordingly, the issues on appeal are all remanded for the 
following action:

1.  The RO should first again attempt to 
obtain copies of all medical records 
pertaining to the appellant's treatment 
by TDJC since at least December 1999.  
The appellant has also reported (see TDCJ 
outpatient report dated October 26, 1999) 
receiving treatment at a VA hospital in 
California, possibly for drug and/or 
alcohol abuse.  All VA medical records 
pertaining to the appellant dating from 
1963 to the present should also be 
obtained and incorporated into the claims 
file.  

2.  The RO should next review the claims 
file and ensure that all additional 
evidentiary development action required 
by the VCAA is completed.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the VCAA (to be codified at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
satisfied.  The RO should also refer to 
VBA Fast Letter 00-87 (Nov. 17, 2000) as 
well as any pertinent guidance, including 
Federal Regulations, that is subsequently 
provided.  At a minimum, the RO should 
attempt to verify the appellant's newest 
stressors and, if appropriate, provide 
the appellant with a VA psychiatric 
evaluation (but only after a review by 
the examiner of the historical and 
medical material in the claims file); and 
it should also, if necessary, obtain a 
medical opinion as to the merits of the 
claim seeking service connection for PTSD 
based on a review of the entire 
evidentiary record.

3.  The RO should next readjudicate the 
claims listed on the cover page of this 
decision.  

In connection with this case, it is noted that the U. S. 
Court of Appeals for Veterans Claims has held that a remand 
by the Board confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand order, 
and it imposes on VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

If the benefits sought on appeal are not granted, the 
appellant and his representative should be furnished an 
appropriate supplemental statement of the case and provided 
an opportunity to respond.  In accordance with proper 
appellate procedures, the case should then be returned to the 
Board for further consideration.  The appellant need take no 
further action unless he is so informed, but he may furnish 
additional evidence and/or argument on the remanded matters 
while the case is in remand status.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes). 



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).


